        Case 2:07-cr-00130-RCJ-VCF Document 150 Filed 12/08/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Stephanie Ihler, Esq.
     Assistant United States Attorney
 3   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 4   Tel.: (702) 388-6336
     Stephanie.Ihler@usdoj.gov
 5   Attorneys for the Plaintiff

 6   TELIA MARY U. WILLIAMS
     Nevada Bar No. 9359
 7   Law Office of Telia U. Williams
     10161 Park Run Dr, Ste 150
 8   Las Vegas, NV 89145
     (702) 835-6866
 9   telia@telialaw.com
     Attorney for Terrance McNichols
10
11                               UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13
                                                        Case No.: 2:07-cr-00130-RCJ-VCF
     UNITED STATES OF AMERICA,
14
                    Plaintiff,                          ORDER GRANTING
15                                                      STIPULATION TO CONTINUE
            v.                                          HEARING REGARDING
16
                                                        REVOCATION OF SUPERVISED
17   TERRANCE MCNICHOLS,                                RELEASE
                    Defendant.                          (Second Request)
18
19
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
20
     Trutanich, United States Attorney, and Stephanie Ihler, Assistant United States Attorney,
21
     counsel for the United States of America, and Telia Mary U. Williams, counsel for Terrance
22
     McNichols, that the hearing regarding revocation of supervised release, currently scheduled for
23
     December 15, 2020 at 2:30 pm, be vacated and set to a date and time convenient to this Court,
24
     but no sooner than sixty (60) days. The parties are amenable to a date and time of February
25
     16, 2021 at 2:30pm for the hearing.
26
           Case 2:07-cr-00130-RCJ-VCF Document 150
                                               149 Filed 12/08/20
                                                         12/07/20 Page 2 of 5




 1            The Stipulation is entered into for the following reasons:
 2            1.     Counsel for the defendant is looking to have out-of-state witnesses for the
 3   defendant’s probation revocation hearing, who will need additional time to travel to Las Vegas,
 4   Nevada, for the hearing, making the December 15, 2020 date less feasible than before, due to
 5   precautions being re-instituted for Covid-19, which may affect the witnesses’ ability to return
 6   home after being in Las Vegas;
 7            2.     In addition, Counsel for the defendant has retained a mental health expert who
 8   requires additional time to evaluate the defendant, both in terms of a defense, and in the
 9   defendant’s ability to assist counsel;
10            3.     The defendant is in custody, but does not object to the continuance.
11            4.     The Government does not object to the continuance.
12            5.     The United States Probation Officer assigned to this matter, Matthew Martinez,
13   does not object to the continuance.
14            6.     The additional time requested herein is not sought for purposes of delay, but to
15   allow defendant sufficient time within which to prepare for the hearing.
16            7.     Denial of this request for continuance could result in a miscarriage of justice.
17   The additional time requested by this Stipulation is excludable in computing the time within
18   which the hearing herein must commence pursuant to the Speedy Trial Act, Title 18, United
19   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
20   Section 3161(h)(7)(B)(i), (iv).
21            8.     The parties are amenable to a date and time of February 16, 2021 at 2:30pm for
22   the rescheduled hearing.
23   ///
24   ///
25   ///
26   ///
                                                       2
      Case 2:07-cr-00130-RCJ-VCF Document 150
                                          149 Filed 12/08/20
                                                    12/07/20 Page 3 of 5




 1        This is the second stipulation to continue filed herein.
 2        DATED this 7th day of December, 2020.
 3
 4   LAW OFFICE OF TELIA U. WILLIAMS                NICHOLAS TRUTANICH
                                                    United States Attorney
 5
 6     /s/ Telia Mary U. Williams                     /s/ Stephanie Ihler
     By_____________________________                By_____________________________
 7   TELIA MARY U. WILLIAMS                         STEPHANIE IHLER
     Counsel for Terrance McNichols                 Assistant United States Attorney
 8
 9
                                                    By /s/ Matthew Martinez
10                                                  MATTHEW MARTINEZ
                                                    United States Probation Officer
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
        Case 2:07-cr-00130-RCJ-VCF Document 150
                                            149 Filed 12/08/20
                                                      12/07/20 Page 4 of 5




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
                                                         Case No. 2:07-cr-00130-RCJ-VCF
     UNITED STATES OF AMERICA,
 4
                    Plaintiff,                           FINDINGS OF FACT, CONCLUSIONS
 5                                                       OF LAW AND ORDER
            v.
 6
 7   TERRANCE MCNICHOLS,
                    Defendant.
 8
 9
10                                        FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13          1.      Counsel for the defendant is looking to have out-of-state witnesses for the
14   defendant’s probation revocation hearing, who will need additional time to travel to Las Vegas,
15   Nevada, for the hearing, making the December 15, 2020 date less feasible than before, due to
16   precautions being re-instituted for Covid-19, which may affect the witnesses’ ability to return
17   home after being in Las Vegas;
18          2.      In addition, Counsel for the defendant has retained a mental health expert who
19   requires additional time to evaluate the defendant, both in terms of a defense, and in the
20   defendant’s ability to assist counsel;
21          3.      The defendant is in custody, but does not object to the continuance.
22          4.      The parties agree to the continuance, as does the United States Probation Officer
23   assigned to this matter;
24          5.      The additional time requested herein is not sought for purposes of delay, but to
25   allow the defendant sufficient time within which to prepare for the hearing.
26
                                                     4
        Case 2:07-cr-00130-RCJ-VCF Document 150
                                            149 Filed 12/08/20
                                                      12/07/20 Page 5 of 5




 1          6.      Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice. The additional time requested by this Stipulation is excludable in computing the time
 3   within which the hearing herein must commence pursuant to the Speedy Trial Act, Title 18,
 4   United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United
 5   States Code, Section 3161(h)(7)(B)(i), (iv).
 6          7.      The parties are amenable to a date and time of February 16, 2021 at 2:30pm for
 7   the rescheduled hearing.
 8                                    CONCLUSIONS OF LAW

 9          The ends of justice served by granting said continuance outweigh the best interest of the
10   public and the defendant in a speedy hearing, since the failure to grant said continuance would
11   be likely to result in a miscarriage of justice, would deny the defendant herein sufficient time
12   and the opportunity within which to be able to effectively and thoroughly prepare for the
13   hearing, taking into account the exercise of due diligence.
14          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
15   United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title 18,
16   United States Code, § 3161(h)(7)(B)(i), (iv).
17                                              ORDER

18          IT IS THEREFORE ORDERED that the hearing regarding revocation of supervised
19   release currently scheduled for December 15, 2020, at the hour of 2:30pm, be vacated and
20                  Tuesday, February
     continued to _________________    16, hour
                                    at the 2021ofat___:___
                                                    2:30 p.m. Las Vegas Courtroom TBD.
                                                           __.m.
21
22          DATED this 8th day of December, 2020.
23
24                                                   UNITED STATES DISTRICT JUDGE

25
26
                                                       5
